Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 (and similarly claim 16), the recitation of “the first pixels are connected to the second scan lines and a third data line, the second pixels are connected to the first scan lines and the third data line, and the third pixels are connected to the first scan lines or the second scan lines and a 5fourth data line” renders the claim ambiguous. It is unclear how, the first pixels, are connected to the second scan lines and a third data line, (the same can be said for  the second pixels connected to the data line, and third pixels connected to a fourth data line), where the specification and figures do not show how this connection is made? Is the connection direct? The specification and figures fail to show a connection to more than one data line, but the claims allude to multiple data lines connected to the pixel? Clarification is required. 
Claims 11-15 and 17-20 are rejected under 112 by default. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first pixels are connected to the second scan lines and a third data line, the second pixels are connected to the first scan lines and the third data line, and the third pixels are connected to the first scan lines or the second scan lines and a 5fourth data line” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017.0352311).
Regarding claim 1, Lee disclose:
A display device, comprising: a plurality of first pixels connected to a plurality of first scan lines and a first data 5line; a plurality of second pixels connected to a plurality of second scan lines and the first data line; a plurality of third pixels connected to the first scan lines or the second scan lines and a second data line; and 10a scan driver including a plurality of stages which supplies a plurality of scan signals to one of the first scan lines and the second scan lines (see Fig. 4, 6, 7; [0058]; first pixels in first column with first scan lines SL1, SL3, etc. and first data line D1; second pixels in first column with second scan lines SL2, SL4, etc. and first data line D1; third pixels in second column connected to SL1, SL3 or SL2, SL4 and second data line D2; scan driver 210 with plurality of stages SST to supply scan signals to SL1, SL3 and SL2, SL4). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Lee further disclose:
the stages comprises: a plurality of first stages which sequentially supplies the scan signals to each of the 15first scan lines based on a first start signal; and a plurality of second stages which sequentially supplies the scan signals to each of the second scan lines based on a second start signal (see 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Lee further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal; and a second-first stage which outputs a second-first scan signal based on the first-first scan signal (see Fig. 7; [0058, 0094]; first-first stage SST11 outputs first-first scan signal SS11 based on first -start signal SSP1; second-first stage SST12 outputs a first0second scan signal based on  first-first scan signal SS11). 
Regarding claim 4, the rejection of claim 2 is incorporated herein. Lee further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal (see Fig. 7; [0058, 0094]; first-second stage SST13 outputs first-second scan signal SS13 based on second start signal SSP1 or SS12; second-second stage SST14 outputs a second-second scan signal SS14 based on first-second scan signal SS13).
Regarding claim 7, the rejection of claim 1 is incorporated herein. Lee further disclose:
the stages comprises: a plurality of first stages sequentially which supplies the scan signals to each of the first scan lines when a start signal is supplied during a first period; and 15a plurality of second stages sequentially which supplies the scan signals to each of the second scan lines when the start signal is supplied during a second period different from the first period (see [0058, 0094]; where there first period is the first display frame, wherein the second period is the second display frame, different from the first frame). 
Regarding claim 8, the rejection claim 7 is incorporate herein. Lee further disclose:
the first stages comprises: 20a first-first stage which outputs a first-first scan signal based on the first start signal supplied during the first period; and a second-first stage which outputs a second-first 
Regarding claim 9, the rejection of claim 7 is incorporated herein. Lee further disclose:
the second stages comprises: a first-second stage which outputs a first-second scan signal based on the second start signal supplied during the second period; and a second-second stage which outputs a second-second scan signal based on the first-second scan signal (see Fig. 7; [0058, 0094]; first-second stage SST13 outputs first-second scan signal SS13 based on second start signal SSP1 or SS12; second-second stage SST14 outputs a second-second scan signal SS14 based on first-second scan signal SS13; second period is the second display frame).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2014.0354285).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Lee is not explicit as to, but Kim disclose:
a first test transistor which supplies a first lighting voltage to the first data line based on a test gate signal; and a second test transistor which supplies a second lighting voltage to the second data 5line based on the test gate signal (see Fig. 5; first test transistor of 16 supplying voltage TEST DATA 1 to first line O1/D1, second test transistor supplying second voltage TEST DATA 2 to second data line O2/D2 based on test gate signal TEST_GATE). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kim to that of Lee which predictably provides the ability to test the display for damage or errors. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim (US 2014.0354285) and in further view of Kwak (US 2016.0260367).
Regarding claim 6, the rejection of claim 5 is incorporated herein. Lee and Kim are not explicit as to, but Kwak disclose:
the first lighting voltage has a first voltage level which turns on the first pixels or the second pixels, the second lighting voltage has a second voltage level 10which turns off the plurality of first pixels or the plurality of second pixels (see Fig. 3; [0082], when black second voltage level (6.3v) shows “off” test image; applied, and where, first voltage level (3v) turns pixel white to show “on”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s invention, to combine the known techniques of Kwak to that of Lee and Kim, to predictably provide detection of damage based on image test signal differences [0008]). 


Allowable Subject Matter
Claims 10 and 16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-15 and 17-20 are dependent from claims 10 and 16, and may be allowable by default based on overcoming the 112 rejections above.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.